                                           Case 5:21-cv-05237-BLF Document 10 Filed 08/26/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         EUGENE ELRIDGE TAYLOR,
                                  11                                                    Case No. 21-05237 BLF (PR)
                                                           Plaintiff,
                                  12                                                    JUDGMENT
Northern District of California
 United States District Court




                                  13               v.

                                  14
                                         WARDEN BRANDON PRICE,
                                  15
                                                           Defendant.
                                  16

                                  17

                                  18            The Court has dismissed the instant action without prejudice. Judgment is entered
                                  19   accordingly.
                                  20            The Clerk shall close the file.
                                  21            IT IS SO ORDERED.
                                  22   Dated: __August 26, 2021_________                ________________________
                                                                                        BETH LABSON FREEMAN
                                  23
                                                                                        United States District Judge
                                  24

                                  25   Judgment
                                       PRO-SE\BLF\CR.21\05237Taylor_judgment
                                  26

                                  27

                                  28
